Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                                           Criminal No. 16-0380 (ES)
                 v.
                                                                   OPINION
AHMAD MANN


SALAS, DISTRICT JUDGE

       Before the Court is defendant Ahmad Mann’s (“Defendant”) motion for compassionate

release (D.E. No. 136 (“Motion” or “Mot.”)). The Government opposes the Motion. (D.E. No.

146 (“Opp. Br.”)). Having considered the parties’ submissions, the Court decides the Motion

without oral argument. See Fed. R. Crim. P. 43(b)(4); United States v. Styer, 573 F.3d 151, 154

(3d Cir. 2009). For the following reasons, the Court DENIES the motion.

I.     BACKGROUND

       On January 31, 2017, Defendant pled guilty to knowingly and intentionally conspiring and

agreeing with others to distribute, and to possess with intent to distribute 100 grams or more of a

mixture and substance containing a detectable amount of heroin, contrary to Title 21, U.S.C. §§

841(a)(1) and (b)(1)(B) and in violation of 21 U.S.C. § 846. (D.E. Nos. 84 & 96). On September

25, 2017, the Court sentenced Defendant to a term of 170 months of imprisonment to be followed

by four years of supervised release. (D.E. Nos. 108 & 110). Defendant is currently serving out

his sentence at FCI Loretto. (Opp. Br. at 5). His projected release date is July 25, 2027. (Id.).

       Defendant now moves this Court for a reduction of sentence under 18 U.S.C. §

3582(c)(1)(A) on the basis of his underlying medical conditions and the COVID-19 pandemic.
(See generally Mot.). 1 The Government opposes the Motion.

II.     LEGAL STANDARDS

        Once a term of imprisonment has been imposed, the Court may modify it only under very

limited circumstances. In re Morris, 345 F. App’x 796, 797–98 (3d Cir. 2009) (citing 18 U.S.C.

§ 3582(c)). Relevant here, 18 U.S.C. § 3582(c)(1) provides that in any case:

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or the
                 lapse of 30 days from the receipt of such a request by the warden of
                 the defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the
                 factors set forth in section 3553(a) to the extent that they are
                 applicable, if it finds that--
                          (i) extraordinary and compelling reasons warrant such a
                          reduction;
                          [. . .]
                          and that such a reduction is consistent with applicable policy
                          statements issued by the Sentencing Commission . . . .

The United States Sentencing Commission has promulgated a policy statement that, in relevant

part, allows a court to grant compassionate release or a sentence reduction where: (i) extraordinary

or compelling reasons warrant a reduction in a defendant’s sentence; (ii) the defendant is not a

danger to the safety of others or to the community; and (iii) release from custody complies with

the section 3553(a) factors. United States v. Brummett, No. 07-0103, 2020 WL 1492763, at *2


1
          Defendant filed his pro se motion on September 22, 2020. (D.E. No. 136). Pursuant to the District of New
Jersey’s Standing Order 2020-08, the Court informed the Office of the Federal Public Defender (“FPD”) of the
pending pro se motion and allowed counsel an opportunity to filed renewed motion papers. In December 2020, the
Court received an email from the FPD which the Court interpreted as the FPD’s acceptance of this case for purposes
of the pending motion. Accordingly, the Court entered a text order terminating the pro se motion and directing the
parties to meet and confer to prepare a briefing schedule for a renewed motion. (D.E. No. 139). The parties never
responded to the Court’s Order and instead, on January 29, 2021, the FPD filed a letter explaining that it would not
be entering an appearance in this case. (D.E. No. 144). The Court then reinstated the pro se motion and ordered the
Government to respond. (D.E. No. 146).


                                                         2
(E.D. Ky. Mar. 27, 2020) (citing U.S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 1B1.13

(U.S. SENTENCING COMM’N 2018)).

III.   ANALYSIS

       A.         Exhaustion

       Before proceeding to the merits of a motion for a reduction in sentence, a defendant must

meet section 3582(c)(1)(A)’s exhaustion requirement, which requires either that that the defendant

has exhausted all administrative remedies, or that, since the submission of a request to the warden,

30 days have passed without a decision being rendered. United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

       The Government does not dispute that Defendant satisfied this exhaustion requirement by

submitting a request for compassionate release to the warden at his facility more than thirty days

prior to his filing the Motion. (See Mot. at 1; Opp. Br. at 14). Accordingly, the Court turns to the

merits of the Motion.

       B.         Extraordinary and Compelling Circumstances

       Congress directed the Sentencing Commission to define the “extraordinary and compelling

reasons” standard. United States v. Alexander, No. 19-0032, 2020 WL 2507778, at *3 (D.N.J.

May 15, 2020). The Sentencing Commission issued a policy statement in which an application

note lists three specific circumstances that qualify as extraordinary and compelling, one of which

is potentially relevant here: the defendant has a terminal illness or a serious medical condition that

substantially diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility and from which he or she is not expected to recover. See U.S.S.G. § 1B1.13,

Application Note 1(A)–(C). In addition, the policy statement includes a catchall provision, which

provides that “other reasons” may be sufficient if “[a]s determined by the Director of the Bureau




                                                  3
of Prisons, there exists in the defendant’s case an extraordinary and compelling reason other than,

or in combination with, the reasons described in [the enumerated] subdivisions.” Id., Application

Note 1(D). 2

        In the wake of COVID-19, courts have consistently considered two components in

connection with the extraordinary and compelling circumstances analysis: “(a) identification of a

medical condition that renders the defendant particularly vulnerable to serious consequences if

infected with COVID-19; and (b) the likelihood of COVID-19 infection, with particular reference

to conditions in the institution in which the defendant is incarcerated.” United States v. Moore,

No. 19-0101, 2020 WL 4282747, at *3 (D.N.J. July 27, 2020).

                 i.       Medical Conditions

        Defendant claims that he is uniquely threatened by COVID-19 because he suffers from

hypertension, obesity, and “respiratory infections.” (Mot. at 2). The Government disputes the

existence of certain conditions and the severity of other conditions. (Opp. Br. at 14–15). Neither

side has provided the Court with medical records to support their position. Nevertheless, because

the Court ultimately denies the motions on other grounds, the Court will accept the facts as

presented in the parties’ briefs for argument purposes.

        In the context of COVID-19-based requests for compassionate release, courts have referred

to certain lists published by the Centers for Disease Control (CDC) as guideposts for evaluating


2
         Because Section 1B1.13 was not updated after the First Step Act was passed, it does not address motions
made by a defendant. As a result, there has been a debate as to whether the policy statement is applicable to motions
made by a defendant and whether the court, as opposed to the BOP, can determine what falls into the catchall
provision. There appears to be a growing consensus that Section 1B1.13 does not constrain the court’s discretion.
See United States v. Brooker, 976 F.3d 228 (2nd Cir. 2020); United States v. McCoy, 981 F.3d 271, 281 (4th Cir.
2020) (“When a defendant exercises his new right to move for compassionate release on his own behalf, in other
words, § 1B1.13 does not apply.”); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (holding that “the
passage of the First Step Act rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for
compassionate release”); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (“And because the Guidelines
Manual lacks an applicable policy statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a district
judge’s discretion.”).


                                                         4
the severity of medical conditions. See e.g., United States v. Dent, No. 18-20483, 2020 WL

4783921, at *3 (E.D. Mich. Aug. 17, 2020) (relying on the CDC’s classifications to conclude that

defendant’s cited medical condition was insufficient to meet the extraordinary and compelling

standard); United States v. Henries, No. 00-0788, 2020 WL 4727090, at *2 (D.N.J. Aug. 14, 2020)

(same); United States v. Henry, No. 04-0004, 2020 WL 4748537, at *5 (D. Md. Aug. 17, 2020)

(“This Court’s analysis of an individual’s virus-related concerns is heavily guided by

the CDC’s published risk factors for incurring a severe, life-threatening case of COVID-19.”).

The CDC’s guidance has changed throughout the course of the pandemic. Currently, the CDC

identifies various medical conditions which “can make you more likely to get severely ill from

COVID-19.”               See       People       With        Certain       Medical        Conditions,        CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated Apr. 29, 2021) (last visited May 7, 2021) (“CDC Medical Conditions

List”).

          The CDC identifies two of Defendant’s alleged medical conditions––obesity and

hypertension––as conditions that “can” make a person “more likely to get severely ill from

COVID-19.” Id. The Government does not challenge the fact that Defendant’s height and weight

render him medically obese 3, and the Government acknowledges that since the start of the COVID-

19 pandemic, Defendant has had “consistently elevated” blood pressure readings. (Opp. Br. at 14–




3
           According to the Government, as of January 2021, Defendant weighed approximately 225 pounds. (Opp.
Br. at 14). Based on his weight and height of six feet, Defendant’s body mass index (BMI) is 30.5, placing him just
over the “overweight” weight status category and into the “obese” weight status category. Adult BMI Calculator,
CDC,        https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html
(last visited May 7, 2021); see also CDC Medical Conditions List.



                                                        5
15). 4

         As for Defendant’s alleged “respiratory infections,” the Court notes that certain chronic

lung diseases (such as moderate to severe asthma, chronic obstructive pulmonary disease, and

others) do appear on the CDC’s list of conditions that can make a person more likely to get severely

ill from COVID-19. However, Defendant has not identified any of the particular conditions

appearing on the CDC’s list and has instead alleged to suffer from non-descript respiratory

infections. (Mot. at 2). Without more information, the Court cannot conclude that such a condition

places Defendant at an increased risk of severe illness from COVID-19.

         Based on the foregoing, the Court assumes that Defendant suffers from the conditions

alleged and acknowledges that at least some of those conditions appear on the CDC’s list of

conditions that can place him at an increased risk of severe illness from COVID-19. However, the

Court’s inquiry does not end here; the Court also must consider the conditions at the facility where

the Defendant is housed.

                 ii.      FCI Loretto

         Defendant is currently housed at FCI Loretto—a low security federal correctional

institution with an adjacent minimum security satellite camp. See FCI Loretto, FEDERAL BUREAU

OF   PRISONS, https://www.bop.gov/locations/institutions/lor/ (last visited May 7, 2021).                    The

facility houses a total of 799 inmates. Id. Since the onset of the pandemic, FCI Loretto has had

687 inmates and 65 staff members test positive for COVID-19; those individuals have since

recovered.             See      COVID-19          Cases,        FEDERAL         BUREAU         OF      PRISONS,



4
         The Government does argue that Defendant’s conditions are not severe and do not constitute extraordinary
and compelling reasons for a sentence reduction. Specifically, the Government points to the fact that Defendant is
only “borderline medically obese,” and that Defendant does not appear to suffer from “chronic hypertension.” (Opp.
Br. at 14–15). The Court does not evaluate the severity of Defendant’s conditions because the existence of the
conditions is what places Defendant on the CDC’s list.



                                                        6
https://www.bop.gov/coronavirus/ (last visited May 7, 2021). As of this writing, the facility has

five inmates and one staff member who are currently infected with COVID-19. Id. Although the

facility’s current number of positive COVID-19 cases is fairly low, it appears that, at one point

during the pandemic, the virus infiltrated the facility and infected a high percentage of the facility’s

inmates. 5

         Based on all of the foregoing, including Defendant’s alleged medical conditions and the

conditions at FCI Loretto, the Court assumes, without finding 6, that Defendant has passed the

initial threshold of demonstrating extraordinary and compelling reasons for release. The Court

nevertheless denies Defendant’s Motion because it finds that the section 3553(a) factors and

dangerousness considerations weigh against his immediate release.

         C.        Section 3553(a) Factors

         Section 3553(a) directs the Court to impose a sentence that is sufficient, but not greater

than necessary, to further the purposes of sentencing; i.e., the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public. 18 U.S.C. §§ 3553(a)(1), (a)(2)(A)-(D). Additionally, the

Court must consider, inter alia, the nature and circumstances of the offense and the defendant’s

history and characteristics. Id. § 3553(a)(1).




5
         Since Defendant filed his Motion, the nation has made great strides in vaccine development and rollout.
There are currently three available vaccines, each of which has proven highly effective at preventing COVID-19
illness in persons who have been fully inoculated.                    See Different COVID-19 Vaccines, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines.html (last updated Apr. 23, 2021) (last
visited May 7, 2021). As of this writing, the BOP reports complete inoculations for 128 staff members and 351
inmates at FCI Loretto.           See COVID-19 Vaccine Implementation, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/ (last visited May 7, 2021). Nevertheless, there is no indication that Defendant is
fully vaccinated, and there is thus no basis for the Court to conclude that his risk of serious illness from COVID-19 is
mitigated by this data.

6
         The Court withholds a finding based on a lack of substantiating evidence relating to the Defendant’s medical
conditions.


                                                           7
       On September 28, 2017, the Court sentenced Defendant to a term of imprisonment of 170

months, to be followed by a term of supervised release of four years, with special conditions. (D.E.

No. 110). Prior to doing so, the Court determined that Defendant’s guidelines sentencing range

was 188 to 235 months of imprisonment and four to five years of supervised release. (Sentencing

Tr. at 4:17–5:8).

       In imposing a sentence of 170 months of imprisonment, the Court considered the very

serious nature of the crime committed, and Defendant’s specific involvement in the crime. In

particular, the Court described the opioid epidemic and the harm that illegal drug dealing causes

to society. (Id. at 27:4–13). The Court also discussed the Defendant’s association with the New

Jersey Grape Street Crips, and the fact that Defendant was dealing very large quantities of heroin

as a willing participant in the scheme. (Id. at 26:4–27:17). The Court also considered the need to

promote respect for the law and to provide just punishment. (Id. at 27:18–28:25). On this score,

the Court stated that it was not clear whether Defendant understands or respects the laws, citing to

his criminal behavior dating back to 1999. (Id. at 28:18–20). With respect to deterrence, the Court

outlined Defendant’s criminal history as laid out in the presentence report and made the point that

the Defendant has had the benefit of “breaks” throughout his lifetime, and those breaks did not

“help[] him one bit.” (Id. at 29:1–31:8). In other words, the Court explained that none of

Defendant’s sentences adequately deterred the Defendant from engaging in further criminal

conduct, and the Court determined that there was a “need for a significant sentence for deterrent

purposes in particular, not only to specifically deter this defendant, but to deter any defendants that

may be engaged in similar conduct.”          (Id. at 31:6–16).     As to Defendant’s history and

characteristics, the Court noted its appreciation for the Defendant caring for his family but

admonished the way he had done so—through illegal drug dealing. (Id. at 31:20–25). The Court




                                                  8
also considered the possibility that addiction may have been a contributing factor involved in

Defendant’s criminal conduct. (Id. at 32:1–5). Finally, the Court considered the sentences it had

given to some of Defendant’s co-defendants and co-conspirators. (Id. at 32:10–15; see also id. at

14:2–15:17). Based on all of the foregoing, the Court sentenced Defendant to 170 months of

imprisonment, representing a modest variance from the guidelines range.

        To reduce Defendant’s sentence now would undermine the important factors that the Court

considered at sentencing and still hold true today—namely, the seriousness of the offense, the need

to promote respect for the law, and necessity for specific and general deterrence. 7 The Defendant

is not scheduled to be released until July 25, 2027 (Opp. Br. at 5), meaning that he still has

approximately 75 months or 44% of his sentence remaining. In other words, granting Defendant’s

request for compassionate release would significantly reduce his sentence, and the Court finds that

doing so would undermine the considerations embodied in section 3553(a) as discussed by the

Court at sentencing (and supra). See United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020)

(holding that the time remaining on a defendant’s sentence may inform whether immediate release

would be consistent with the 3553(a) factors).

        D.       Dangerousness

        Finally, the Court must evaluate dangerousness pursuant to 18 U.S.C. § 3142(g). In

connection with pretrial detention, the dangerousness inquiry involves (i) the nature and

circumstances of the offense; (ii) the weight of the evidence against the person; (iii) the history

and characteristics of the person; and (iv) the nature and seriousness of the danger to any person

or the community that would be posed by the person’s release. The second factor is not relevant

here, as it is mooted by Defendant’s conviction. Factors one and three largely duplicate the section


7
         Defendant has not provided any evidence of his rehabilitation efforts and has provided no other evidence to
mitigate the Court’s concerns.


                                                         9
3553(a) considerations discussed above, and for the same reasons, weigh against Defendant’s

immediate release. Factor four, the nature of the danger, is not favorable to Defendant considering

the seriousness of his offense and his criminal history. See United States v. Pass, No. 10-0739,

2020 WL 2332001, at *3 (E.D. Pa. May 11, 2020).

IV.    CONCLUSION

       In short, even assuming Defendant has demonstrated extraordinary and compelling reasons

for a potential sentence reduction, the requisite analysis under section 3553(a), as well as the

dangerousness considerations, constrain the Court to deny the requested relief under 18 U.S.C.

§ 3582(c)(1)(A).    Accordingly, Defendant’s motion is DENIED.             An appropriate Order

accompanies this Opinion.


Dated: May 7, 2021                                          /s/ Esther Salas___________
                                                            Esther Salas, U.S.D.J.




                                                10
